Reasons for Allowance

Claims #1 and 3-16 are allowed.

The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method comprising multiple regions, first gage structure, ILD layer and first interfacial layer, (Wu et al., 2020/0043939; Chen, 2020/0083 114) , it fails to teach either collectively or alone, forming a second interfacial layer in the first recess, the second recess, and the third recess; removing the first interfacial layer and the second interfacial layer in the third recess, forming a third interfacial layer in first recess, the second recess, and the third recess; and forming a high-k dielectric layer on the third interfacial layer and each of the first interfacial layer and the second interfacial layer is a single-layered structure, a bottom surface of the first interfacial layer on the first region is even with a bottom surface of the first interfacial layer on the second region.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
07/27/2022

/MONICA D HARRISON/Primary Examiner, Art Unit 2815